DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki et al.(US 20180061388 A1).
	Regarding claim 1, Takasaki discloses an electronic percussion instrument (Abstract; Figs. 1-4) comprising: a head (3) of which an upper surface (3a) is formed as a hitting surface; a body part (2), which is cylindrical and has an opening at an upper end side, the opening is 5covered by the head (Fig. 1); and a plurality of head sensors (20, 30, 40) provided on an inner peripheral side of the body part and detects a hitting on the hitting surface, wherein the plurality of head sensors are in contact (via the cushion member 24) with a lower surface of the head (Fig. 2) in an area (here, the term “area” is given a broad interpretation, e.g., the surface included within a set of lines, or a particular extent of space or surface or one serving a special function) in which a distance from a center of the hitting surface is 50% or more and 75% or less of a 10radius of the hitting surface (see annotated Fig. 3 below; note, claim 1 of the present application does not require that said head sensors contact said lower surface “if and only if” in said area).

    PNG
    media_image1.png
    897
    1005
    media_image1.png
    Greyscale

	Regarding claim 12, Takasaki discloses: wherein a hitting on the hitting surface is detected on a basis of output values of the plurality of head sensors (para. 0116).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al.(US 20180061388 A1) in view of Susami (US 20050150366 A1).
	Regarding claim 2, Takasaki discloses an electronic percussion instrument (Abstract; Figs. 1-4) comprising: a head (3) of which an upper surface is formed as a hitting surface; a body part (2), which is cylindrical and has an opening at an upper end side, the opening is 15covered by the head; a frame (6) which is fixed to an inner peripheral side of the body part and faces a lower surface of the head; and 20a plurality of head sensors (20, 30, 40) which are in contact with the lower surface of the head while being supported by the frame and detect a hitting on the hitting surface (Figs. 2 and 4); wherein the plurality of head sensors are disposed closer to an outer edge side of the frame than a center sensor (10), and wherein the plurality of head sensors are in contact with the lower surface of the head in an area in which a distance from a center of the hitting surface is 50% or more and 75% or less of a radius of the hitting surface (see annotated Fig. 3 above). 
	Takasaki does not mention explicitly: a rim sensor which is supported by the frame and detects a hitting on an edge of the body part; wherein the rim sensor is disposed at a center side of the frame, and wherein the plurality of head sensors are disposed closer to an outer edge side of the frame than the rim sensor.  
Susami discloses an electronic percussion instrument (Abstract; Figs. 1, 2 and 4) comprising: a head (5) of which an upper surface is formed as a hitting surface; a body part (2), which is cylindrical and has an opening at an upper end side, the opening is 15covered by the head; a frame (4) which is fixed to an inner peripheral side of the body part and faces a lower surface of the head; a rim sensor (31) which is supported by the frame and detects a hitting on an edge of the body part (para. 0038, 0076: “the rim shot sensor 31 detects the vibration of the rim section 6 from the vibration that is propagated through the sensor frame 4”); wherein the rim sensor is disposed at a center side of the frame (Fig. 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Takasaki to arrive the claimed invention by incorporating a rim sensor mounted at the center of the frame as taught by Susami, wherein the plurality of head sensors (Takasaki, 20, 30, 40) are disposed closer to an outer edge side of the frame than the rim sensor (Susami, 31).  Doing so would provide a mechanism through which the striking forces that have been imparted to the head section and the rim section are respectively detected, thus allow for controlling a generation of a musical tone based on detected vibrations from both the head section and the rim section (Susami, Abstract).
Regarding claim 4, Takasaki does not but Susami discloses: wherein the rim sensor (31) is supported by the frame through a plate (e.g., the center portion of the the frame 4 as shown in Figs. 1 and 2).
The combination of Takasaki and Susami is silent on: said plate having a thickness of -23-File: 101979usf 2 mm or more.
However, since the instant claim does not specify any particular function or benefit of the claimed improvement, the feature in question is deemed to relate to a design choice for the thickness of said plate, which involves a minor change in the size or shape of said plate to arriver the claimed invention. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, it has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 6, Takasaki discloses: wherein an outer peripheral side edge of the frame is hooked on an edge of the opening of the body part (para. 0070).  
Regarding claim 8, Takasaki does not but Susami discloses: wherein the plate is fixed to the frame without using an elastic member (Fig. 2).  As such the combination of Takasaki and Susami renders the claimed invention obvious.
Regarding claim 9, the combination of Takasaki and Susami is silent on: wherein the rim sensor is supported by the plate through an elastic member.  
The examiner takes official notice that a piezoelectric sensor (e.g., the rim shot sensor 31 of Susami) is supported by a plate through an elastic member disposed on a frame connecting the body of a drum shell is well known in the art. It would have been obvious to one ordinary skill in the art to modify the combination of Takasaki and Susami by incorporating such a well-known structure and configuration to arrive the claimed invention depending on practical considerations and according to the dictates of the circumstances.
Regarding claim 10, Takasaki discloses the claimed invention (Figs. 1 and 2).
Regarding claim 11, Takasaki does not but Susami discloses: wherein the head sensors are supported by the frame at positions avoiding the rib (4c) of the frame (Fig. 2).  As such the combination of Takasaki and Susami renders the claimed invention obvious.

Allowable Subject Matter
6.	Claims 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicant argues that: It is clear that this position arrangement of Takasaki does not meet the limitation “50%R < position of head sensor (4) < 75%R” defined in claim 1 of the application. In other words, Takasaki does not disclose the feature “the plurality of head sensors are in contact with a lower surface of the head in an area in which a distance from a center of the hitting surface is 50% or more and 75% or less of a radius of the hitting surface” of claim 1. Examiner respectfully disagrees.
Examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With these principles in mind, Examiner gives the broadest reasonable interpretation to the claims of the present application, considering that the instant claims do not require said head sensors contact said lower surface “if and only if” in said area. Examiner thus asserts that Takasaki does disclose or teach the limitation of a plurality of head sensors (20, 30 , 40) provided on an inner peripheral side of the body part (Figs. 1-3) and detects a hitting on the hitting surface, wherein the plurality of head sensors are in contact (via the cushion member 24) with a lower surface of the head in an area in which a distance from a center of the hitting surface is 50% or more and 75% or less of a 10radius of the hitting surface (see annotated Fig. 3 above). 
Applicant argues that “ … when the radius is R, the sensors 20, 30, and 40 are located at the positions of 100/127R, that 1s, 78.8%R.” The argument is not persuasive. It is clear that, in Takasaki, each of the head sensors (20, 30, 40) contacts the lower surface of the head (3) not in a particular point but in a region that overlaps the area as required by Applicant’s claims 1 and/or 2. 
The rest of the Applicant’s arguments are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection is therefore maintained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837